DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Cited Prior Art
The supplemental European search report included in the reply filed 21 April 2022 cites three "X" references: WO 01/02496 A2, EP 2735592 A1, and WO 2007/052587 A1.  The invention as claimed is allowable over these references for the following reasons.
	Regarding WO 01/02496 A2, this reference does not teach or fairly suggest a burn-off temporary protective layer comprising polylactic acid that is removeable by a heat treatment process that does not substantially damage the surface of the planar substrate it is positioned over.
	Regarding EP 2735592 A2, this reference does not teach or fairly suggest a burn-off temporary protective layer comprising polylactic acid that is removeable by a heat treatment process that does not substantially damage the surface of the planar substrate it is positioned over.
	Regarding WO 2007/052587 A1, this reference is directed to a strippable coating film which contain a biodegradable resin (abstract) such as polylactic acid (paragraph 0036).  The film is designed to act as a temporary protective film (paragraph 0083-0084).  However, WO 2007/052587 A1 teach that the strippable coating film is removed by peeling (paragraph 0084) and do not teach or fairly suggest that the film is a burn-off layer that is removeable by a heat treatment that does not substantially damage the surface.  As noted in paragraph 0040 on page 8 of the instant specification, it is not just the choice of material that allows for the formation of a burn-off layer is removeable by a heat treatment that does not substantially damage the surface, but other variables including thickness must be chosen such that substantial amounts of residue do not remain on the substrate after burning, evaporating, or otherwise thermally decomposing the protective layer.  WO 2007/052587 A provides no guidance leading one of ordinary skill in the art to construct a burn-off temporary protective layer from polylactic acid that could be said to have a reasonable expectation of success for removing by a heat treatment in such a way as to not substantially damage the surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787